Exhibit 10.1

NOTEHOLDER CONSENT

This Noteholder Consent (this “Consent”) is made and entered into as of
September  , 2006 by and between WinWin Gaming, Inc., a Delaware corporation
(the “Company”), and the noteholder identified on the signature page hereto (the
“Holder”).  Capitalized terms used, but not otherwise defined, herein have the
meanings ascribed to them in the Note (as defined below).

BACKGROUND

On or about               , 2006 the Company issued a Secured Convertible
Promissory Note (the “Note”) to the Holder as one of a series of like secured
convertible promissory notes (collectively, the “Notes”) in the aggregate
principal amount of $3,000,000.  The Notes provide that the regular monthly
interest payments under the Notes may be deferred until the Maturity Date if the
Holder provides its written consent to such deferral.  The Holder by executing
this consent is consenting to the deferral of interest payments until the
Maturity Date.

CONSENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration the receipt and sufficiency are hereby acknowledged, the
parties hereby agree as follows:


1.             THE HOLDER HEREBY CONSENTS TO THE DEFERRAL OF ALL INTEREST
PAYMENTS UNDER THE NOTE UNTIL THE MATURITY DATE AND HEREBY WAIVES ANY DEFAULT OR
EVENT OF DEFAULT ALONG WITH ANY ASSOCIATED DEFAULT RATE INTEREST ARISING FROM
THE COMPANY’S FAILURE TO MAKE ANY PAST DUE INTEREST PAYMENTS.  THE NOTE IS
HEREBY AMENDED TO THE EXTENT NECESSARY TO EFFECTUATE SUCH DEFERRAL OF INTEREST
PAYMENTS AND RELATED WAIVER.


2.             THIS CONSENT CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, DISCUSSIONS AND REPRESENTATIONS, ORAL OR WRITTEN, WITH RESPECT
TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO THIS
CONSENT.


3.             THIS CONSENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF
WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE SAME CONSENT AND SHALL
BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED
TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT SIGN THE SAME
COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


4.             THE EXECUTION OF THIS CONSENT SHALL NOT BE DEEMED TO BE A CONSENT
WITH RESPECT TO ANY OTHER PROVISION OF THE NOTE.  NO OTHER PROVISION OF THE NOTE
OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION WITH THE NOTE SHALL BE DEEMED
CHANGED OR OTHERWISE ALTERED HEREBY, AND ALL SUCH PROVISIONS SHALL CONTINUE IN
FULL FORCE AND EFFECT.


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS CONSENT TO BE DULY
EXECUTED BY THEIR RESPECTIVE AUTHORIZED SIGNATORIES AS OF THE DATE FIRST
INDICATED ABOVE.

WINWIN GAMING, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS CONSENT TO BE DULY
EXECUTED BY THEIR RESPECTIVE AUTHORIZED SIGNATORIES AS OF THE DATE FIRST
INDICATED ABOVE.

 

HOLDER:

 

 

 

For Individuals

 

 

 

 

 

Sign Name Above

 

 

 

 

 

 

 

Print Name Above

 

 

 

For Entities

 

 

 

 

 

Print Name of Entity Above

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3


--------------------------------------------------------------------------------